          Case 1:15-cr-00854-SHS Document 497 Filed 07/14/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES,

                                Plaintiff,
                                                        15-CR-854 (SHS)
                V.

 LESSAGE JEAN BAPTISTE,                                 OPINION & ORDER

                                Defendant.


SIDNEY H. STEIN, U.S. District Judge.

     Lessage Jean Baptiste was a leader of the Beach Avenue Crew, a violent gang which
distributed narcotics in the Bronx. Jean Baptiste supplied crack to younger members in the
gang and sold at least 280 grams of crack between 2008 and 2017. (PSR <_[ 35.) He also carried
a gun and distributed marijuana and heroin. (Id .) He previously entered a plea of guilty
before this Court on October 19, 2018, which the Court accepted after a full and complete
allocution. Jean Baptiste asks the Court to permit him to withdraw his guilty plea. He
contends that his plea was not knowingly and voluntarily entered. For the reasons set forth
below, that motion is denied.

I.   BACKGROUND

     On October 19, 2018, Jean Baptiste, represented by counsel, entered a guilty plea to Count
Six (Narcotics Conspiracy) of the indictment pursuant to a plea agreement he had entered
into with the government. (See Tr. at 10, ECF No. 300.) The plea agreement provided that Jean
Baptiste was in criminal history category IV and that the base offense level was 30 because
he was involved in the distribution of between 280 and 840 grams of crack cocaine. (PSR <_[
14.) Two levels were added to Jean Baptiste's offense level pursuant to U.S.S.G. § 2Dl .l(b)(l)
because he possessed a firearm in connection with the offense. (Id.) Two additional points
were added pursuant to U.S.S.G. § 3Bl.l(c) because Jean Baptiste was a leader of the criminal
activity. (Id .) The stipulated guidelines range under the plea agreement was 151 to 188
months' imprisonment. (Id.)

     On March 19, 2019, the Court received a letter from Jean Baptiste requesting new counsel
and a Fatico hearing. (ECF No. 339.) The Court then relieved Matthew Myers, Jean Baptiste's
attorney at the time, and appointed CJA counsel Bradley Henry to represent him pursuant to
the Criminal Justice Act. (ECF No. 341.) On September 13, 2019, Henry submitted a letter
            Case 1:15-cr-00854-SHS Document 497 Filed 07/14/21 Page 2 of 8




motion on behalf of Jean Baptiste requesting the Court to permit him to withdraw his
previously entered guilty plea. (ECF No. 418.) That motion was made by Henry at
defendant's request and was "contrary to the advice of counsel." (ECF No. 418 at 2.) Four
days later, Jean Baptiste submitted a prose letter to the Court requesting to proceed prose and
to withdraw his previously entered guilty plea. (ECF No. 421.)

      The Court held a status conference on October 11, 2019, at which Jean Baptiste decided to
continue with Henry as counsel. (Tr. 15:8-10, ECF No. 449.) The Court denied Jean Baptiste's
pro se motion to withdraw his guilty plea but permitted him to file a supplement to his
counsel's pending motion for the same relief. (See Tr. 15:8-13, ECF No. 449; Order, ECF No.
448), which he did in October 2019. 1 (ECF No. 438.)

      Despite Jean Baptiste's recently filed motion to withdraw his guilty plea, the government
asked the Court to proceed to the sentencing phase of the case. (ECF No. 440.) The Court
noted that the government's letter did not address any of the issues raised in Jean Baptiste's
pro se supplement. (ECF No. 448.) The Court ordered that the government could file a
response to Jean Baptiste's supplement by November 25, 2019. (ECF No. 448.) The Court
encouraged the government to obtain an affidavit from Matthew Myers, Jean Baptiste's
former counsel, addressing Jean Baptiste's allegations that (1) Jean Baptiste only had 24 hours
to respond to the plea agreement; (2) Myers wrote a note to Jean Baptiste during the plea
allocution to "deter" him from speaking to the Court, and (3) Myers directed Jean Baptiste to
answer in the affirmative to each of the Court's questions before he heard them. (Id .)

       The government formally responded to Jean Baptiste's supplement on January 6, 2020.
(ECF No. 461.) In its submission, the government attached an affidavit from Matthew Myers.
(See ECF No. 461, Ex. A.)

II. DISCUSSION

       A. Legal Standard
       A plea may be withdrawn only if "the defendant can show a fair and just reason for
requesting the withdrawal." Fed. R. Crim. P. ll(d)(2)(B). "A defendant who seeks to
withdraw his plea bears the burden of satisfying the trial judge that there are valid grounds
for withdrawal, taking into account any prejudice to the government." United States v.
Gonzalez, 970 F.2d 1095, 1100 (2d Cir. 1992) (internal quotation marks and quotations
omitted). "The standard for withdrawing a guilty plea is stringent because society has a



1   Jean Baptiste filed further supplements in January 2020 and September 2020. (ECF Nos. 462, 476.)


                                                      2
         Case 1:15-cr-00854-SHS Document 497 Filed 07/14/21 Page 3 of 8




strong interest in the finality of guilty pleas, and allowing withdrawal of pleas not only
undermines confidence in the integrity of our judicial procedures, but also increases the
volume of judicial work, and delays and impairs the orderly administration of justice."
United States v. Rose, 891 F.3d 82, 85 (2d Cir. 2018) (internal quotation marks omitted)
(quoting United States v . Schmidt, 373 F.3d 100, 103 (2d Cir. 2004)).

    To determine whether a defendant has met his burden, a court should consider, inter alia:
"(1) whether the defendant has asserted his or her legal innocence in the motion to withdraw
the guilty plea; (2) the amount of time that has elapsed between the plea and the motion (the
longer the elapsed time, the less likely withdrawal would be fair and just); and (3) whether
the government would be prejudiced by a withdrawal of the plea." Schmidt, 373 F.3d at 102-
03. The district court can also rely on a defendant's in-court sworn statements that he
"understood the consequences of his plea, had discussed the plea with his attorney, [and]
knew that he could not withdraw the plea." United States v. Hernandez, 242 F.3d 110, 112 (2d
Cir. 2001).

    B. Jean Baptiste's Contentions

    Jean Baptiste recounts that he and his prior counsel, Matthew Myers, began having
communication issues in May 2017. (ECF No. 418 at 1.) On June 1, 2017, Judge Laura Taylor
Swain-the judge formerly presiding over this action-denied Jean Baptiste's request to
remove Myers. After the action was assigned to this Court in 2019, Jean Baptiste again
requested a new attorney. (ECF No. 339.) The Court granted that motion and appointed
Bradley Henry pursuant to the Criminal Justice Act. (ECF No. 341.)

    Henry, on behalf of Jean Baptiste, claims that "[w]hile the Court appropriately had
hearings to discuss the issues of difficult communication, [Jean Baptiste] maintains that the
discussions between he and prior counsel were not appropriate to adequately advise him of
the terms and conditions of the Plea Agreement and/or the facts and defenses available in his
case." (ECF No. 418 at 1-2.) Moreover, Jean Baptiste complains that he did not have time to
reasonably consider the plea (24 hours); and that he instructed his attorney that he did not
want a plea with a gun enhancement. (ECF No. 418 at 2.) Allegedly, when Jean Baptiste
attempted to raise his discomfort about stipulating to the gun enhancement at the plea
allocution, Myers wrote a note to Jean Baptiste discouraging it. (ECF No. 438 at 1.) Jean
Baptiste alleges that he was ultimately misled by AUSA Jacob Warren, as well as his counsel,
Matthew Myers. (Id.) Overall, he "states he did not understand the terms of the Plea
Agreement, was not able to appreciate the advice of counsel regarding the facts and potential
defenses in his case and asserts his innocence as to each count of the Indictment." (ECF No.



                                                 3
         Case 1:15-cr-00854-SHS Document 497 Filed 07/14/21 Page 4 of 8




418.) The government, on the other hand, "believes that defendant Jean Baptiste knowingly
made false assertions in [his submissions] in an effort to persuade the Court to allow him to
withdraw his guilty plea." (ECF No. 461 at 1.)

    C. Jean Baptiste Has Failed to Meet the Stringent Standard Governing Plea
        Withdrawals

        1.   Voluntariness

    Jean Baptiste first argues that his plea was not knowingly and voluntarily entered. (See
ECF No. 418 at 1.) "Where a defendant disputes the voluntariness of his guilty plea, he 'must
raise a significant question about the voluntariness of the original plea' to support
withdrawal." United States v. McCutcheon, 765 F. App'x 507, 513 (2d Cir. 2019) (quoting United
States v. Doe, 537 F.3d 204, 211 (2d Cir. 2008)). A plea is voluntary if it is "not the product of
actual or threatened physical harm, mental coercion overbearing the defendant's will, or the
defendant's sheer inability to weigh his options rationally." United States v . Gil-Guerrero, 759
F. App'x 12, 17 (2d Cir. 2018) (internal quotation marks omitted) (quoting United States v .
Juncal, 245 F.3d 166, 172 (2d Cir. 2001)). "[S]worn testimony given during a plea colloquy
'carries such a strong presumption of accuracy that a district court does not, absent a
substantial reason to find otherwise, abuse its discretion in discrediting later self-serving and
contradictory testimony as to whether a plea was knowingly and intelligently made.' " United
States v. Rivernider, 828 F.3d 91, 105 (2d Cir. 2016) (quoting Juncal, 245 F.3d at 171).

    Here, the plea transcript and the totality of the surrounding circumstances dictate that
Jean Baptiste's plea was knowing and voluntary. At the plea proceeding, the Court placed
Jean Baptiste under oath and questioned him thoroughly about his competence to plead
guilty. (Tr. at 4:10-6:18, ECF No. 300.) Among other affirmations, Jean Baptiste indicated that
he had had a complete opportunity to discuss his case with Myers and to discuss the
consequences of entering a guilty plea. (Id. at 6:8-11.) Based on his responses and the Court's
observations of his demeanor, the Court found him fully competent to enter a plea. (Id. at
6:18.) In the course of the proceeding, the Court explained to Jean Baptiste each of the
constitutional rights that he would be giving up upon entering a plea of guilty and reminded
him that he was not required to plead guilty and that he could change his mind for any reason
whatsoever. (Id. at 7:9-9:9.)

     The Court also explained the charge in Count Six of the Superseding Indictment to which
Jean Baptiste was pleading guilty pursuant to the plea agreement. (Id. at 9:10-11:2.) The Court
informed Jean Baptiste about, inter alia, the maximum punishment of life imprisonment and
the mandatory minimum sentence of ten years. (Id. at 11:3-12:18.) The Court explained the


                                                 4
         Case 1:15-cr-00854-SHS Document 497 Filed 07/14/21 Page 5 of 8




procedure it would use to determine a fair and appropriate sentence and notified him that
no promises could be made with respect to the sentence that the Court would impose. (Id. at
13:4-15:9.) The Court then walked through the plea agreement with Jean Baptiste, who
confirmed that he had read the plea agreement and had discussed it with Myers. (Id. at 15:10-
16:4.) He also confirmed that he understood the agreement, that everything about his plea
and sentence was contained in the agreement, and that he had entered the plea agreement
knowingly and voluntarily. (Id. at 16:5-13.) Jean Baptiste confirmed that no promises,
inducements, or threats had been made to him. (Id . at 16:14-20.) At the end of the proceeding,
he set forth what he had done to commit the offense to which he was pleading guilty and
affirmed that he was pleading guilty voluntarily and of his own free will. (Id. at 17:23-20:16.)
The Court affords significant weight to these statements in accordance with the "strong
presumption of accuracy" given to a defendant's statements made under oath during a plea
allocution. ]uncal, 245 F.3d at 171 (2d Cir. 2001).

   Myers' affidavit also directly refutes defendant's contention that his plea was
involuntary. Regarding Jean Baptiste's contention that Myers directed him to answer in the
affirmative to each of the Court's questions before he heard them, Myers claims that he
"instructed Mr. Baptiste during his numerous counsel visits at the MDC as well as in court
to give clear unequivocal answers to the waiver of rights section of the allocution as well as
the factual admission section by the court." (ECF No. 461, Ex. A <JI 3.) Further, Myers alleges
that he "instructed Mr. Baptiste that he must answer 'yes or no' to many of the questions
otherwise the court cannot accept his plea." (Id.) Myers noted that "[s]everal days before the
allocution at his counsel visit concerning what would be discussed on the date of his plea Mr.
Baptiste was taken through the exact waiver of rights questions with the defendant" and "Mr.
Baptiste understood each right and answered that he not only understood each right but was
willing to waive each right." (Id.) He avers that Jean Baptiste "factually admitted to the
narcotics charges in the indictment and stated in no uncertain terms he understood the
guidelines including all potential enhancements." (Id.)

    Considering Jean Baptiste's statements at the plea allocution in conjunction with Myers'
affidavit, the Court finds that Jean Baptiste's plea was voluntarily made.

         2.   Legal Innocence

    The factors set forth by the Second Circuit in Schmidt also support a denial of Jean
Baptiste's motion. In order to determine whether the defendant has shown a "fair and just
reason" to justify withdrawal, a district court considers a post-plea assertion of innocence.
Schmidt, 373 F.3d at 102. "[C]onclusory assertions of legal innocence are insufficient to



                                                5
         Case 1:15-cr-00854-SHS Document 497 Filed 07/14/21 Page 6 of 8




support [a defendant's] motion to withdraw his guilty plea." United States v. Valdez, 522 F.
App'x 25, 30 (2d Cir. 2013) (citations omitted). Thus, "a defendant's bald statements that
simply contradict what he said at his plea allocution are not sufficient grounds to withdraw
the guilty plea." United States v. Torres, 129 F.3d 710, 715 (2d Cir. 1997). For instance, in United
States v. Harper, the Second Circuit found that the district court was not required to construe
defendant's pro se letter claiming that he "never possessed" a firearm as a pro se motion to
withdraw his guilty plea, since that assertion was "unsupported by evidence sufficient to
overcome [the defendant's] earlier sworn admission of guilt." 737 F. App'x 17, 23 (2d Cir.
2018).

    Here, Jean Baptiste "asserts that he was unaware of certain defenses that are potentially
available to him in this case." (ECF No. 418 at 2.) He "asserts his innocence as to the counts
in the Indictment" and "believes he may assert his innocence at trial and, if successful, benefit
from a reduced sentence." (Id.) However, as discussed above, this assertion of legal innocence
flatly contradicts Jean Baptiste's statements at the plea allocution-where he admitted to and
explained his conduct. His lawyer stated on the record that he was not aware of any valid
defense that would prevail at trial and that in his view, there was an adequate factual basis
to support Jean Baptiste's plea. (Tr. at 17:13-19, ECF No. 300.) Because Jean Baptiste has set
forth no facts to support his claim of legal innocence, the Court rejects that claim.

         3.   Time
     In analyzing the second Schmidt factor, the Court must consider "the amount of time that
has elapsed between the plea and the motion." Schmidt, 373 F.3d at 102. "[T]he longer the
elapsed time, the less likely withdrawal would be fair and just," id., since "[a] long interval
between the plea and the request often weakens any claim that the plea was entered in
confusion or under false pretenses." United States v. Doyle, 981 F.2d 591, 595 (1st Cir. 1992)
(citations omitted).

     Here, Jean Baptiste concedes that he made his motion to withdraw his plea eleven
months after entering his guilty plea. (See ECF No. 418 at 2.) While Jean Baptiste alleges that
he "began asking to withdraw his plea prior to his former counsel being relieved - only a few
weeks after the plea," (id.), as the government notes, Jean Baptiste-decidedly no stranger to
prose motions-"could have filed a prose motion at any time and failed to do so." (ECF No.
424 at 5; see also Doyle, 981 F.2d at 595 ("While an immediate change of heart may well lend
considerable force to a plea withdrawal request, a long interval between the plea and the
request often weakens any claim that the plea was entered in confusion or under false
pretenses.").



                                                  6
          Case 1:15-cr-00854-SHS Document 497 Filed 07/14/21 Page 7 of 8




    Moreover, courts in the Second Circuit have denied defendants' withdrawal motions in
cases with time frames similar to this case. See, e.g., McCutcheon, 765 F. App'x at 513 (2d Cir.
2019) (affirming district court's denial of motion to withdraw plea where defendant waited
roughly three months to move to withdraw it); United States. v. Obiorah, 536 F. App'x 53, 55
(2d Cir. 2013) (eight months); U.S. v. Bishop, 541 F. App'x 65, 67 (2d Cir. 2013) (thirteen
months); United States v. Carreto, 583 F.3d 152, 157 (2d Cir. 2009) (one year) .

         4.   Prejudice

    Last, granting Jean Baptiste's motion to withdraw his guilty plea would prejudice the
government. See Schmidt, 373 F.3d at 102-103. "'Prejudice' in the context of plea withdrawal
typically refers to depriving the Government of the benefit of its bargain by having the
burden of trial preparation suddenly thrust upon it, as well as the potential difficulty to the
Government in securing evidence against the defendant that would have been easier to
secure at an earlier moment in time." United States v. Lopez, 385 F.3d 245, 254 (2d Cir. 2004).

    Jean Baptiste, who concedes that the "government may have to bear the burden and
expense of trial if the motion is granted," cites United States v. Valdez, 362 F. 3d 903, 913 (6th
Cir. 2004) for the proposition that "[c]ourts have found that preparing for and conducting
trial is not prejudicial to the government." (ECF No. 418 at 2; ECF No. 438 at 5.) But unlike
the circumstances in Valdez, which involved a mere 75-day delay between the defendant's
guilty plea and motion to withdraw, in this case, there has been a substantial delay-eleven
months-between Jean Baptiste's guilty plea and the instant motion. (See ECF No. 418 at 2.)
In the year since Jean Baptiste entered his guilty plea, "the Government advised its witnesses
that the case against the defendant was resolved and that there would be no trial." (ECF No.
424 at 6.) This Circuit has found that these circumstances constitute prejudice. See United
States v. Carreto, 583 F.3d 152, 157 (2d Cir. 2009) (explaining that "the Government would
have been prejudiced by a withdrawal of the guilty pleas, as the Government surely would
have encountered difficulties were it required to re-assemble its evidence after more than a
year's delay").




                                                 7
           Case 1:15-cr-00854-SHS Document 497 Filed 07/14/21 Page 8 of 8




III.   CONCLUSION

       Because the Court finds Jean Baptiste's plea was knowingly and voluntarily made, and
because the Schmidt factors weigh against withdrawal, Jean Baptiste's motion to withdraw
his guilty plea is denied.



Dated: New York, New York
          July 14, 2021


                                           SO ORDERED:




                                              Sidney




                                               8
